Name: Council Directive 64/475/EEC of 30 July 1964 concerning co-ordinated annual surveys of investment in industry
 Type: Directive
 Subject Matter: industrial structures and policy;  information technology and data processing;  economic analysis
 Date Published: 1964-08-13

 13.8.1964 EN Official Journal of the European Communities P 131/2193 COUNCIL DIRECTIVE of 30 July 1964 concerning co-ordinated annual surveys of investment in industry (64/475/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof; Having regard to the draft submitted by the Commission; Whereas in order to carry out the tasks entrusted to it under the Treaty the Commission must have at its disposal annual statistics on the trend of investment in the industries of the Community; Whereas in the industrial survey for 1962 comparable basic data on the essential characteristics of industry were collected for the first time; whereas such a census cannot be carried out frequently; whereas annual statistics concerning certain basic matters cannot however be dispensed with for the intervening years; whereas, in this respect, investment is of such importance that the statistical offices of most Member States have been collecting data of that kind for several years; Whereas, however, it is indispensable that such annual statistics be put at the disposal of the Commission by all Member States in co-ordinated form, as regards concept and method, so that comparable results for the six Member States may be obtained following a similar breakdown by industrial sector; HAS ADOPTED THIS DIRECTIVE: Article 1 The Member States, in technical co-operation with the Commission, shall take all necessary steps to carry out co-ordinated annual surveys on investment in industry and to ensure that the first survey, for the year 1964, is carried out in 1965. Article 2 For the purposes of this Directive, an industry shall be defined by reference to the Nomenclature of Industries in the European Communities (NICE). (1) In the case of small undertakings the survey may be carried out by random sampling. Article 3 The figures to be recorded shall be those in respect of annual investment expenditure (including plant constructed by the undertakings themselves), broken down as follows: (a) Machinery, plant, vehicles; (b) Construction of buildings; (c) Purchase of existing buildings and of land. Investments of a social nature shall, where possible, be recorded globally in a separate return. Article 4 Subject to any national legislation on the secrecy of statistics, the results of the surveys, broken down by industrial sector, shall be forwarded to the Commission. Article 5 This Directive is addressed to the Member States. Done at Brussels, 30 July 1964. For the Council The President G. SCHRÃ DER (1) The current edition of the Nomenclature was published in 1963 in the Bulletin of Industrial Statistics (Statistical Office of the European Communities). It is reproduced in the Annex for information. ANNEX NOMENCLATURE OF INDUSTRIES IN THE EUROPEAN COMMUNITIES  NICE Branches, Major Groups, Groups, Subgroups and Subdivisions 1. MINING AND QUARRYING 11 Mining and preparation of solid fuels 111 Mining and preparation of coal 111.1 Mining and preparation of coal (coal mines proper, washing and grading) 111.2 Manufacture of manufactured coal fuels 111.3 Manufacture of coal coke (mines' coking plants and independent coking plants) 111.4 Manufacture of coal semi-coke 112 Mining and preparation of lignite 112.1 Mining and preparation of old lignite (lignite of Provence) 112.2 Mining and preparation of recent lignite (lignite other than lignite of Provence) 12 Mining of metalliferous ores 121 Mining of iron ore 122 Mining of non-ferrous metalliferous ores 122.1 Mining of non-ferrous metalliferous ores 122.2 Activities connected with the mining of non-ferrous metalliferous ores (milling, fritting, concentration, etc.) 13 130 Extraction of petroleum and natural gas 130.1 Extraction of petroleum 130.2 Extraction and refining of natural gas. 130.3 Extraction of bituminous shale 130.4 Prospection for petroleum and natural gas 14 140 Mining or quarrying of building materials and fireclays 140.1 Slate quarries 140.2 Stone quarries (limestone, marble, sandstone for milling, sandstone, lava, hard stone, granite, basalt, porphyry, etc.) 140.3 Extraction of chalk and limestone additives 140.4 Extraction or dredging of sands, pebbles and gravels 140.5 Extraction of marl or stones for the manufacture of lime and cement 140.6 Extraction of gypsum 140.7 Extraction of clay, brick clay and kaolin 19 190 Mining or quarrying of other minerals and of peat 190.1 Salt marshes 190.2 Mines and salt mines .21 Rock salt mines .22 Salt works 190.3 Mining of potassium salt 190.4 Mining of sulphur and pyrite 190.5 Mining of asphalt and bitumen 190.6 Mining of natural limestone phosphate 190.7 Quarrying of dolomite, pumice stone and pozzolana 190.8 Mining or quarrying of miscellaneous mineral products .81 Mining of talc and steatite; preparation of talc .82 Mining of asbestos .83 Mining of fossil silica and kieselguhr; preparation of bricks and proofings of these materials .84 Mining or quarrying of feldspar, quartz and pegmatite .85 Mining or quarrying of fluorspar .86 Mining or barium and strontium ore .87 Mining or quarrying of other mineral products: gemstones, mica, graphite, alum, magnesia, etc. 190.9 Peat 2 and 3. MANUFACTURING INDUSTRIES 20 A 200 Industries producing animal and vegetable fats and oils Melting houses for animal fats (land animals) are classified under 201.5 and chemical processing other than hydrogenation oxidisation, vacuum treatment, hydrolysis, etc. of animal and vegetable fats under the chemical industry 200.1 Production of fats from marine animals 200.2 Production of olive oil 200.3 Crushing (pressing and extraction) of oil-bearing seeds 200.4 Refining, hydrogenation and other similar processing of animal and vegetable fats 200.5 Production of margarine and similar food fats 20 B Food manufacturing industries (excluding the beverage industry) 201 Slaughtering preparation and preserving of meat Communal slaughterhouses which are lent or rented by local authorities to the trade and private industries for the purpose of slaughtering, and non-processing butcheries or pork butcheries (sale of meat), are classified elsewhere and not in NICE 201.1 Slaughterhouses (except communal slaughterhouses) 201.2 Processing of meat, except poultry Production of salt meats, sausages and dried hams, cooked pork butchers' meat and canned pork butchers' meat and other meat 201.3 Processing butcheries and pork butcheries 201.4 Slaughtering, preparation and canning of poultry 201.5 Melting houses for animal fats (land animals) 202 Milk and milk products industry 202.1 Production of milk for human consumption; butter and cheese factories .11 Production of milk for human consumption .12 Butter manufacturing .13 Cheese manufacturing 202.2 Manufacture of canned milk .21 Manufacture of milk concentrates .22 Manufacture of powdered milk 203 Canning and preserving of fruit and vegetables 203.1 Quick freezing of vegetables and fruits 203.2 Production of vegetable or fruit preserves in vinegar, brine or oil 203.3 Production of vegetable and fruit juices 203.4 Production of pulps not in airtight containers 203.5 Production of other vegetable or fruit preserves .51 Production of vegetable preserves .52 Production of fruit preserves .53 Production of dried vegetables .54 Production of jams, marmalades and jellies 204 Canning and preserving of fish and other sea foods 205 Grain mill products manufacture 205.1 Milling/meal manufacturing 205.2 Husking and grading of grain and seeds 206 Manufacture of bakery products, cakes, rusks and biscuits Breadshops are classified elsewhere and not in the NICE 206.1 Making of bakery products, cakes, rusks and biscuits Industrial manufacture of bakery products (delivering to breadshops and other bodies) Other manufacture of bakery products, rusks, cakes and biscuits 206.2 Baking of cakes and pastries 206.3 Making of rusks 206.4 Biscuitworks 207 Sugar industry 207.1 Manufacture of sugar 207.2 Manufacture and refining of sugar 207.3 Refining of sugar and manufacture of sugar candy 208 Manufacture of cocoa, chocolate and sugar confectionery 208.1 Manufacture of cocoa and chocolate 208.2 Manufacture of sugar confectionery 208.3 Manufacture of ice cream 209 Manufacture of miscellaneous food products 209.1 Manufacture of macaroni, spaghetti and similar products 209.2 Processing of coffee and tea 209.3 Manufacture of coffee substitutes; manufacture of chicory 209.4. Manufacture of condiments 209.5 Manufacture of animal foods 209.6 Manufacture of water ice 209.7 Manufacture of other food products .71 Manufacture of broths and soups .72 Manufacture of dietetic foods .73 Manufacture of dessert dishes .74 Manufacture of food products not elsewhere specified 21 Beverage industry 211 Production of ethyl alcohol for fermentation, production of yeast and spirits 211.1 Distillation of crude ethyl alcohol for fermentation of agricultural products 211.2 Manufacture of yeast for breadmaking (with or without allied production of alcohol) 211.3 Rectification and dilution of ethyl alcohols; production of spirits (including aperitifs with a base other than wine) 212 Manufacture of wine and other unmalted alcoholic beverages 212.1 Wine-making; storing and handling of wines 212.2 Preparation of special wines; champagne, sparkling wines, wine-based aperitifs, etc. 212.3 Cider making and manufacture of wines from fruit 213 Brewing and malting THE MANUFACTURE OF MALT EXTRACT IS CLASSIFIED UNDER 209.74 213.1 Brewing 213.2 Malting 214 Production of health beverages and spa waters 214.1 Bottling, and any preparation required, of natural spa waters 214.2 Soft drinks and carbonated water industries 22 220 Tobacco manufactures 23 Manufacture of textiles 232 Manufacture and processing of textile materials on wool machinery 232.1 Stripping 232.2 Preparation of woollen fibres .21 Washing, carding, carbonising of wool, treatment of wool waste .22 Wool combing 232.3 Spinning of wool .31 Spinning of combed wool .32 Spinning of carded wool .33 Spinning of hair, angora hair, fine and coarse hair 232.4 Twisting and winding of wool 232.5 Weaving of wool (except carpet weaving) .51 Mechanical weaving of woollen blankets .52 Other processing of wool yarn into fabric Mechanical weaving of wool fabrics for clothing and furnishing; mechanical weaving of woollen velvet and plush not elsewhere specified, except carpets; hand-weaving of wool; preparation for weaving of wool 232.6 Spinning weaving of wool .61 Spinning weaving; combed cycle Spinning weaving; carded cycle 233 Manufacturing and processing of textile materials on cotton machinery 233.3 Cotton spinning .31 Three- or four-cylinder spinning non-integrated in weaving .32 Spinning on spinning or schlaucops card non-integrated in weaving 233.4 Twisting and making of sewing thread 233.5 Cotton weaving (except carpet weaving) 233.6 Spinning weaving of cotton 234 Manufacturing and processing of textile materials on silk machinery 234.2 Production of silk fibres Maceration, scouring, washing of waste; combing of silk waste (schappe); cardage of noil silk (bourrette) 234.3 Spinning of silk and schappe .31 Unwinding of cocoons (silk spinning) .32 Spinning of chappe, noil silk and discontinuous man-made fibres on chappe 234.4 Operations on silk yarn and man-made fibres, except finishing .41 Throwing of silk and continuous man-made fibre yarn .42 Manufacture of sewing thread (including man-made fibres) 234.5 Silk weaving (except carpet weaving) Preparing and threading of cards, preparation for weaving (dressing, winding, twisting, welt winding); weaving of. silk fabrics (including man-made fibres) 235 Manufacturing and processing of textile materials on flax and hemp machinery 235.1 Retting and scutching of flax and hemp fibres 235.3 Spinning of flax, hemp or ramie .31 Spinning of flax, hemp for weaving and for sewing thread; spinning of ramie. Wet or dry spinning of flax or flaxton and hemp or hemp tow for weaving and making of thread; spinning of other pure and mixed fibres on flax and hemp machines, except spinning of flax for cords .32 Dry spinning of hemp and hemp tow for cords 235.4 Manufacture of sewing thread from flax, hemp and ramie; simple yarn, twists, cabled or plaited 235.5 Weaving of flax, hemp and ramie Preparation for the weaving of fabric, dressing, preparing and reading of cards; weighing of fabric with or without complementary activities (dyeing, dressing, production of ready-made clothing, etc.); weaving of heavy fabrics (tarpaulins, sails, awnings, blinds, tents and camping equipment) with or without complementary activities (dyeing, dressing, making-up, etc.) 235.6 Spinning-weaving of flax and hemp 236 Other textile fibre industries (jute, hard fibres, etc.), cordage 236.3 Spinning of jute, hard fibres, etc. .31 Jute spinning (non-integrated) .32 Hard fibre spinning (non-integrated) 236.4 Cordage, rope and twine, of all materials .41 Cordage, rope and twine without integrated spinning .42 Cordage, rope and twine with integrated spinning 236.5 Weaving of jute, hard fibres, etc. .51 Weaving of jute (including integrated making up of jute bags) .52 Weaving of coco and other hard fibres 236.6 Spinning-weaving of jute, hard fibres, etc. .61 Spinning-weaving of jute .62 Spinning-weaving of coir and other hard fibres 237 Manufacture of knitted and crocheted goods Only those establishments in which knitwear is manufactured from yarn are considered knitting mills. The making of articles which does not involve the manufacture of knitted or crocheted fabric is classified under manufacture of wearing apparel (Group 243) 237.1 Manufacture of stockings, understockings, sockettes, socks, half-socks, ankle socks and similar articles 237.2 Manufacture of other knitted or crocheted articles .21 Manufacture of non-elastic and non-rubberised knitted or crocheted fabrics for sale .22 Manufacture of berets and other knitted headgear .23 Manufacture of knitted and crocheted articles not elsewhere specified (gloves, layettes, underclothes, outer garments, knitted swim suits) 238 Textile finishing 238.1 Bleaching and dyeing 238.2 Printing 239 Other textile industries 239.1 Manufacture of carpets, except carpets of hard fibres and coir 239.2 Manufacture of linoleum, paper felts and oilcloth 239.3 Manufacture of felt .31 Manufacture of woven felt .32 Manufacture of knitted felt 239.4 Manufacture of ribbons, straps, laces, plaits, passementerie and piping of textile material 239.5 Manufacture of elastic textiles 239.6 Manufacture of tulle, lace and similar articles 239.7 Manufacture of miscellaneous textiles .71 Ravelling .72 Manufacture of nets .73 Manufacture of cotton wool .74 Manufacture of textiles not elsewhere specified (bleaching of linters, manufacture of non-woven fabrics, tarpaulins, sails, flags, tents and bags not preceded by weaving, of machine embroidery and scouring cloth) 24 Manufacture of footwear and other wearing apparel and bedding 241 Machine manufacture of footwear (except from rubber or wood) 241.1 Manufacture of footwear (except articles coming under 241.2 and 241.3) 241.2 Manufacture of slippers 241.3 Manufacture of other special footwear (in particular gymnastic and ballet shoes, galoshes, rope shoes etc.) 241.4 Manufacture of parts of shoes and accessories 242 Manufacture by hand and repair of footwear 242.1 Manufacture by hand; manufacture of orthopaedic shoes; boot making 242.2 Shoe repair 243 Manufacture of wearing apparel (except furs) 243.1 Production of outer garments for women, girls and infants 243.2 Production of outer garments for men and boys 243.3 Production of special outer garments .31 Production of working clothes and uniforms .32 Production of rainwear, sewn or in sealed plastic .33 Production of leather and similar clothing .34 Production of outer clothing not elsewhere specified (vestments and theatrical costumes) 243.4 Production of shirts and underwear .41 Production of corsets, girdles and brassieres .42 Production of other items of underwear for women and children .43 Production of men's shirts 243.5 Making to measure of clothing and underwear .51 Making to measure of clothing for women and children .52 Making to measure of clothing for men .53 Making to measure of underwear, corsets, girdles and shirts 243.6 Hatmaking .61 Manufacture of hats and headgear for women; millinery .62 Manufacture of hats and headgear for men 243.7 Manufacture of clothing accessories Manufacture of umbrellas, sunshades, ties, scarves, silk squares, braces, belts and gloves of fabric, buttons, flowers, fashion feathers, shoulder pads and other articles for the interior of garments, etc. 243.8 Manufacture of household linen (except weaving) 243.9 Other activities connected with the manufacture of wearing apparel Darning, mending, quilting, openwork and pleating 244 Manufacture of mattresses and bedding 244.1 Preparation of kapok, horsehair and other fillings 244.2 Manufacture of all types of mattresses, quilts, eiderdowns, bed spreads and similar articles 244.3 Manufacturing of made-up textile articles for furnishing (blinds, curtains, etc.) 245 Skin and fur industries 245.1 Dressing and lustering of skins 245.2 Cutting and processing of rabbit skins for hatmaking and spinning 245.3 Making up of furs; manufacture of skin by-products (scraps and waste of skins, paws, heads, tails, etc.) .31 Wholesale making up of furs (manufacture of fur coats, wearing apparel, carpets, rugs, etc. for sale to retailers, furriers, fashion stores, etc.) .32 Making up of fashion furs and bespoke garments (manufacture of fur coats, wearing apparel etc. sold directly to private clients). 25 Wood and cork industry (except manufacture of furniture) 251 Sawing and industrial preparation of wood 251.1 Sawmills 251.2 Planing mills 251.3 Drying and seasoning of wood 252 Manufacture of semi-finished wood products 252.1 Manufacture of veneers and plywoods .11 Manufacture of veneers .12 Manufacture of plywoods 252.2 Manufacture of fibre panels and chip boards .21 Manufacture of hard or porous fibre panels .22 Manufacture of chip boards; manufacture of board, of wood flax or other materials agglomerated with non-mineral binders (1) 252.3 Manufacture of improved woods 252.4 Manufacture of wood treated against fungus, insects or fire Treatment of railway sleepers and line posts; treatment under pressure; soaking, pulverising, whitewashing, etc. 253 Series production of wooden building components including flooring 253.1 Manufacture, or manufacture and installation, of items of structural woodwork 253.2 Manufacture, or manufacture and installation, of manufactured joinery articles for buildings Manufacture of doors, windows, French windows, facade panels, sliding doors, partitions, shutters, roller blinds, staircases, built-in kitchen furniture, etc. 253.3 Manufacture, or manufacture and laying, of flooring 254 Manufacture of wooden containers 254.1 Manufacture of cases, containers and pallets The manufacture of cases, crates, cylinders and containers in sawn, cut or flattened wood, veneered or layered, in fibre or chip board panels, or including sections in cut, flattened, veneered or layered wood, or sections in fibre or chip board. Manufacture of cases and containers in reinforced wood. Manufacture of sections of cases and containers, pallet cases, pallets and accessories. 254.2 Manufacture of wood and cooperage Manufacture of cooperage stock, staves, watertight vats for liquids, and other cooperage articles 255 Manufacture of other wooden products (except furniture) 255.1 Manufacture of miscellaneous wooden products Manufacture of moulding and gilded, decorated or plastered rods; picture and mirror frames; round, turned and shafted sticks; wooden tools and-parts of tools, wood for brooms, brushes and paint; brushes; articles for shoes and shoe-trees; household utensils; wooden equipment for the textile industry and other wooden products 255.2 Manufacture of sawdust 255.3 Manufacture of wood wool or fibres 255.4 Clogmaking 259 Manufacture of straw, cork, basketware, wickerwork and rattan products; brush-making 259.1 Manufacture of cork products Manufacture of stoppers of natural cork or agglomerates (corks, washers, etc).; miscellaneous articles in natural cork (floats, sheets, soles, etc.); cork agglomerates for insulation (panels, casings, etc.) and miscellaneous articles in cork agglomerates 259.2 Manufacture of rattan and wickerwork articles, except rattan furniture Manufacture of canework for chairs; articles made of reeds or wood chips wicker-work; wickerwork articles in willow or other plaited materials; other plaited articles 259.3 Manufacture of rattan furniture 259.4 Manufacture of brushes, brooms and paint brushes Manufacture of besoms and other brooms; coarse and fine brushes, tooth brushes and industrial brushes; shaving brushes; artists' and other paint brushes 26 260 Manufacture of wooden furniture 260.1 Manufacture of household furniture Manufacture of bedroom and dining-room suites, kitchen furniture and shelving, sectional furniture, adaptable and other furniture, decorative partitions 260.2 Manufacture of office and school furniture Manufacture of office and school furniture, and other furniture for industry and public institutions 260.3 Manufacture of unupholstered seats Manufacture of seats made entirely of wood and of curved wood; cane or straw seats and wood seats to be upholstered 260.4 Manufacture of upholstered seats and other furniture 260.5 Manufacture of miscellaneous furniture Manufacture of furniture not elsewhere specified and manufacture without any special characteristics 260.6 Activities connected with the furnishing industry; finishing, varnishing, upholstering, and gilding of furniture 260.7 Manufacture of coffins 27 Paper industry and manufacture of paper products 271 Manufacture of pulp, paper and paperboard 271.1 Manufacture of chemical pulps .11 Manufacture of pulps for use in connection with textiles .12 Manufacture of other chemical wood pulps .13 Manufacture of pulps of annual vegetable and other miscellaneous materials, e.g. chemical straw pulps 271.2 Manufacture of mechanical, semi-chemical and straw pulps (whether or not connected with the manufacture of paper and paperboard) .21 Manufacture of mechanical and semi-chemical pulps .22 Manufacture of mechanical and semi-chemical pulp connected with the manufacture of paper and paperboard .23 Manufacture of macerated straw pulps, whether or not connected with the manufacture of paper and paperboard 271.3 Manufacture of paper and paperboard not elsewhere specified .31 Manufacture of printing and writing paper .32 Manufacture of kraft paper and paperboard, wrapping paper .33 Manufacture of thin and miscellaneous paper .34 Manufacture of paperboards 272 Processing of paper and paperboard and manufacture of articles of pulp 272.1 Manufacture of furnishing articles .11 Manufacture of wallpaper .12 Manufacture of other paper furnishing articles 272.2 Manufacture of household, toilet, hygienic and other articles of paper and paper-board Manufacture of tablecloths and doilies, tea serviettes towels, handkerchiefs, toilet paper, diapers, dressings and hygienic articles 272.3 Manufacture of office and school articles and writing materials (stationery and office supplies) Manufacture of writing paper, envelopes, exercise books, registers and account books, diaries, computer cards, files and paperboard box files 272.4 Manufacture of packing, wrapping and presentation articles .41 Manufacture of sacks .42 Manufacture of corrugated paperboard and articles thereof .43 Manufacture of heavy paperboard boxes, folding boxes, miscellaneous packagings, and paperboard wrapping and display materials .44 Manufacture of moulded packaging products, bags, cups, plates and containers, and other packing, wrapping and display material 272.5 Manufacture of bituminised paper and paperboard for building 272.6 Manufacture of impregnated, paraffined, self-sealing, gummed and transparent papers 272.7 Manufacture of coated paper (other than on a paper machine) and novelty paper 272.8 Manufacture of other articles of paper and paperboard Manufacture of tubes and cones for weaving and spinning; tubes and mandrels for other industries; punched cards for looms; playing cards, games and toys; paper caps; cigarette papers, labels, rolls for tape and other machines; other articles of paper and paperboard not elsewhere specified 28 280 Printing, publishing and allied industries 280.1 Printing of newspapers 280.2 Other printing .21 Relief printing (typographical) .22 Planographic printing (offset, lithographical, seriographical, etc.) .23 Gravure printing (heliographical) 280.3 Case binding, unsawn binding and gilding 280.4 Industries connected with printing .41 Engraving, photo-engraving, electrotype, tool engraving, copper plate engraving, chemical engraving .42 Manufacture of stamps and seals .43 Type foundry 280.5 Publishing 29 Leather industry 291 Tanning and rawing 291.1 Tanning (hides, sold by weight) 291.2 Rawing (fine leather, sold by size) .21 Manufacture of glove skins .22 Other rawing 291.3 Manufacture of agglomerates of leather and composition leather 291.4 Independent workshops for dressing, dyeing and finishing of leathers 292 Manufacture of products of leather 292.1 Manufacture of morocco leather goods, travel goods saddlery and padding, military equipment, sheaths and cases, belts 292.2 Manufacture of leather gloves 292.3 Manufacture of technical leather products 30 Manufacture of rubber, plastic material, man-made fibres and starch products 301 Processing of rubber and asbestos 301.1 Manufacture of tyres 301.2 Retreading and repair of tyres 301.3 Manufacture of industrial rubber .31 Manufacture of straps and pipes .32 Manufacture of glues and solutions .33 Manufacture of other industrial rubber articles for technical use (including carpets and floor coverings); manufacture of rubber by-products (ebonite) .34 Manufacture of rubber footwear .35 Manufacture of hygienic and surgical articles .36 Manufacture of rubberised textile fabrics, clothing and other articles made thereof (sealed or vulcanised but not sewn) .37 Manufacture of sports and camping equipment and toys of rubber 301.9 Processing of asbestos Manufacture of articles in asbestos-rubber, e.g. spinning and weaving articles, protective clothing, asbestos friction linings or filter plates; not including the manufacture of articles in asbestos-cement 302 Processing of plastic material 302.1 Processing of plastic material by moulding (compression, injection or transfer, etc.) 302.2 Processing of plastic material by any other process 303 Production of man-made fibres 303.1 Production of regenerated cellulosic fibres Production of discontinuous fibres and continuous yarn based on cellulose, cellulose acetate or other derivatives 303.2 Production of synthetic fibres Production of discontinuous fibres and continuous yarn based on polyamides, polyesters, polyolefins, polyvinylic derivatives, acrylics and others 304 Manufacture of starch products 304.1 Manufacture of starch from maize, corn and rice 304.2 Manufacture of dextrine, cereal and non-cereal starches, soluble or roasted 304.3 Glucose manufacture 304.4 Manufacture of other starch products (potato flour and potato starch; sago and menier starch; starch by-products not elsewhere specified) 31 Chemical industry 311 Manufacture of chemical base materials and further processing of such materials Mineral chemical industry, including the manufacture of fertilisers; electrochemistry; organic chemical industry, including carbochemistry and petrochemistry; the manufacture of synthetic rubber and plastic materials; the manufacture of mineral pigments and organic dyes; distillation of tar, benzol, etc. 312 Specialised manufacture of chemical products principally for industrial and agricultural purposes 312.1 Manufacture of coatings, paints, varnishes and lacquers, and printing inks 312.2 Manufacture of compressed gases 312.3 Manufacture of miscellaneous glues, gelatin and seaweed extracts 312.4 Chemical treatment of fats, in particular manufacture of stearin and glycerine 312.5 Manufacture of essential oils and natural and synthetic perfumes 312.6 Manufacture of explosives, fireworks and matches 312.7 Manufacture of auxiliary products for textiles and leather; tannery products 312.8 Manufacture of miscellaneous products for industrial use Manufacture of activated carbon, activated earth; applied abrasives (artificial grindstones; abrasive pastes), of auxiliary products for engineering and metallurgy, and of natural resinous products and their derivatives, etc. 312.9 Manufacture of products for agriculture Manufacture of mixed fertilisers, phytosanitary products, wine-making products, etc. 313 Specialised manufacture of chemical products principally for personal or office use 313.1 Specialised manufacture of pharmaceutical products in bulk or put up in wrapping .11 Manufacture of pharmaceutical products in bulk or put up in wrapping .12 Wrapping of pharmaceutical products 313.2 Manufacture of photographic products (sensitive surfaces and auxiliary products) 313.3 Manufacture of soap and artificial detergents 313.4 Manufacture of other products for bodily hygiene, and of perfumery products 313.5 Manufacture of cleaning and maintenance products (waxes, polishes, metal-polishes, etc.) 313.6 Manufacture of chemical products for office articles .61 Manufacture of pencils .62 Manufacture of inks and glues for office use .63 Manufacture of stencils and carbon paper 313.7 Manufacture of other chemical consumer products not elsewhere specified 32 320 Petroleum industry 320.1 Refining of petroleum .11 Refining of petroleum products (excluding distribution) .12 Refining and distribution of petroleum products 320.2 Production or mixture of non-energy producing petroleum products (paraffin, lubricants) 33 Manufacture of non-metallic mineral products 331 Manufacture of structural clay products Manufacture of bricks, tiles and accessories, floor tiles, pavement setts or floor coverings of clay; manufacture of other clay products for building purposes (including building pottery) 332 Manufacture of glass and glass products 332.1 Manufacture of flat glass (and allied products) 332.2 Manufacture of hollow glass (and allied products) by automatic processes 332.3 Manufacture of domestic and ornamental glass and glass containers (and allied products) by manual or semi-automatic processes 332.4 Manufacture of industrial and scientific glassware 332.5 Manufacture of glass fibres 332.6 Shaping and processing of flat glass 332.7 Shaping and processing of domestic and ornamental glass and glass containers 333 Manufacture of pottery, china and earthenware and refractory products 333.1 Manufacture of refractory products 333.2 Manufacture of household and horticultural pottery 333.3 Manufacture of paving tiles and floor coverings in pottery and earthenware 333.4 Manufacture of other ceramic pottery (pipes and articles for the chemical industry, of pottery) 333.5 Manufacture of ceramic sanitary equipment 333.6 Earthenware (manufacture of earthenware household articles and ornamental earthenware) 333.7 Manufacture of household articles and industrial articles of china 333.8 Manufacture of art ceramics and non-industrial finished enamels 334 Manufacture of cement, lime and plaster 334.1 Manufacture of cement 334.2 Manufacture of lime 334.3 Manufacture of plaster 335 Manufacture of structural materials in concrete, cement and plaster 335.1 Manufacture of products of asbestos-cement (cover plates, pipes, etc.) 335.2 Manufacture of building sections of cement, concrete, reinforced or otherwise (blocks, cement flags, poles, supports, etc.) 335.3 Manufacture of plaster tiles, plaster and plaster-based prefabricated sections 335.4 Manufacture of silico-limestone products not elsewhere specified (bricks, castings, etc.) 335.5 Manufacture of products of pumice-cement 335.6 Manufacture of ready-mixed concrete 339 Stone working and manufacture of other non-metallic mineral products 339.1 Crushing of minerals and miscellaneous materials 339.2 Slate cutting outside slate quarries 339.3 Stone-cutting Cutting, turning, polishing, preparation of road building materials; cutting of millstones and of whetstones in natural abrasives; building marble 339.4 Funeral marble work 339.5 Manufacture of abrasive papers and cloths 339.6 Manufacture of non-metallic mineral products not elsewhere specified 34 Production and primary transformation of ferrous and non-ferrous metals 341 Iron and steel industry (as defined in the ECSC Treaty, including integrated steelworks-owned coking plants) 342 Manufacture of steel tubes 342.1 Manufacture of welded and non-welded tubes 342.2 Tube drawing 342.3 Manufacture of steel tubes, connections, boxes, joints, etc. for electric conductors (2) 343 Wiredrawing, cold drawing, cold-rolling of strips, cold-forming 343.1 Cold drawing of steel 343.2 Cold-rolling of steel strip 343.3 Cold-forming of steel sheet or strip 343.4 Steel wire-drawing and manufacture of articles from steel wire 343.41 Steel wire-drawing .42 Manufacture of articles from steel wire (including manufacture of wire electrodes for arc welding) 344 Production and primary transformation of non-ferrous metals 344.1 Production of non-ferrous metals from minerals (or from waste, debris, ashes and residues) by any process resulting in refined metals 344.2 Production of non-ferrous metals and their alloys by fusion or other refining processes from waste, debris, ashes and residues 344.3 First treatment of non-ferrous metals; rolling, drawing, wiredrawing, extrusion 345 Ferrous and non-ferrous metals foundries 345.1 Ferrous metals foundries (except those under 345.2) Hydraulic iron foundry (standard or custom-made), cast steel and malleable iron foundry 345.2 Manufacture of castings for kitchen and domestic heating equipment 345.3 Non-ferrous metal foundries Copper foundry, copper alloy foundry, miscellaneous alloys foundry, light or ultra-light alloys, pressure foundry 35 Manufacture of metal products except machinery and transport equipment 351 Forging, heavy stamping and heavy pressing 352 Heavy forging, drop forging and stamping; heavy pressing and drawing, secondary transformation and surface treatment 352.1 Light stamping, pressing and hammering 352.2 Manufacture of screws, nuts, bolts etc. .21 Manufacture of screws including turned metal screws etc. .22 Manufacture of nuts and bolts etc. 353.3 Manufacture of springs (except furniture and watch springs) 352.4 Sintering 352.5 Manufacture of chains (except machine and bicycle chains) 352.6 Surface treatment and case hardening 352.7 General mechanical engineering (3) 353 Manufacture and assembly of metal structures 353.1 Metal structures (bridges and structural work) 353.2 Metal joinery articles (doors, windows, etc. of rolled or formed metal) 353.3 Manufacture of pit props 353.4 Manufacture of fixed railway equipment, normal gauge 354 Boiler making, manufacture of industrial hollow ware 354.1 Manufacture of large boilerhouse plant 354.2 Manufacture of industrial hollow-ware Manufacture of large containers for liquid and gas conduit piping, apparatus, parts and accessories for conduits and tanks 355 Manufacture of tools and implements and finished articles of metal (except electrical equipment) 355.1 Manufacture of hand and agricultural tools and equipment .11 Manufacture of hand tools .12 Manufacture of agricultural tools and equipment 355.2 Cutlery and manufacture of table cutlery 355.3 Ironmongery (locks and ironwork) 355.4 Manufacture of metal packaging .41 Manufacture of heavy metal packaging .42 Manufacture of light metal packaging 355.5 Manufacture of domestic and kitchen heaters of sheet metal 355.6 Manufacture of metal furniture (including safes) 355.7 Manufacture of household and similar articles 355.8 Manufacture of small metal articles 355.9 Manufacture of small arms and ammunition 359 Ancillary mechanical engineering activities 359.1 Blacksmiths', smiths' and welding workshops 359.2 Rural workshops for the repair of agricultural machinery 36 Manufacture of machinery other than electric machines 361 Manufacture of agricultural machinery and tractors 361.1 Manufacture of agricultural machinery 361.2 Manufacture of agricultural tractors 362 Manufacture of office machinery 363 Manufacture of metal-working and other machine-tools and fixtures and attachments for these and for other powered tools 363.1 Manufacture of metal-working machine-tools .11 Manufacture of metal-cutting machine-tools .12 Manufacture of metal-forming machine-tools 363.2 Manufacture of tools and fixtures and attachments for machinery Manufacture of small diamentÃ © tools and small portable tools for all purposes, motor-driven or driven by air pressure, the electric motors not being manufactured but merely assembled; manufacture of interchangeable spare parts with the character of tools for machinery of all types 364 Manufacture of textile machinery and accessories; manufacture of sewing machines 364.1 Manufacture of textile machinery and accessories .11 Manufacture of textile machinery .12 Manufacture of accessories for textile machinery 364.2 Manufacture of sewing machines 365 Manufacture of machinery and equipment for the food manufacturing industries and for chemical and allied industries 365.1 Manufacture of machinery and equipment for the food industries, the preparation of beverages, the tobacco industry, and the chemical, pharmaceutical and allied industries 365.2 Manufacture of machinery for wrapping, putting up and packing 365.3 Manufacture of machinery for working rubber and plastic materials 366 Manufacture of plant and equipment for mines, iron and steel works and foundries, and for the construction industry 366.1 Manufacture of mining machinery 366.2 Manufacture of machinery and plant for the iron and steel industry and foundries 366.3 Manufacture of machinery for the mechanical working of building materials 366.4 Manufacture of equipment for civil engineering and industrial narrow-gauge railroad equipment 366.5 Manufacture of hoisting and handling equipment 367 Manufacture of transmission equipment 367.1 Manufacture of gears, transmission chains (including bicycle chains), gear-changes and other transmission articles 367.2 Manufacture of ball-bearings 368 Manufacture of machinery for other specific industrial purposes 368.1 Manufacture of machinery for the working of wood and similar materials 368.2 Manufacture of machinery for the paperboard and printing and allied industries 368.3 Manufacture of laundry and dry-cleaning plant 368.4 Manufacture of machinery and equipment for the leather and footwear industry 369 Manufacture of other non-electrical machinery and equipment 369.1 Manufacture of internal combustion engines (other than those intended for road transport and aviation) 369.2 Manufacture of hydraulic and thermal turbines and other machines producing mechanical energy 369.3 Manufacture of compressors, pumps, and hydraulic and pneumatic transmission equipment 369.4 Manufacture of heating, ventilation and drying plant 369.5 Manufacture of non-domestic freezing plant 369.6 Manufacture of non-electrical industrial ovens 369.7 Manufacture of non-electrical soldering equipment 369.8 Manufacture of cocks and valves 369.9 Manufacture of other general machinery and equipment Manufacture of automatic distributing and vending machines, weighing machines (except precision balances and household weighing machines), fire-extinguishing equipment, etc. 37 Electrical engineering 371 Manufacture of electric wiring and cables 372 Manufacture of motors, generators, transformers, switch gears and other similar equipment for the provision of electric power 373 Manufacture of electrical equipment for direct utilisation in industry 373.1 Manufacture of electrical accessories for motor vehicles 373.2 Manufacture of other electrical equipment Manufacture of electric furnaces and storing ovens, tools, industrial electric vehicles, appliances for electric welding, galvanising equipment, etc. 374 Manufacture of telecommunications equipment, meters, other measuring appliances and electromedical equipment 375 Manufacture of electronic equipment, audio equipment, radio and television receivers 376 Manufacture of electrical appliances for domestic use 377 Manufacture of lamps and lighting equipment Manufacture of lamps; manufacture of lighting equipment 378 Manufacture of batteries and accumulators 379 Repair, assembly, specialist installation of electrical equipment The installation of electricity in buildings is classified under Group No 403 38 Manufacture of transport equipment 381 Shipbuilding, repairing and maintenance 381.1 Building and repair of seagoing vessels 381.2 Building and repair of inland waterway vessels 381.3 Building and repair of boats and yachts 381.4 Painting of ships 381.5 Breakers' yards 382 Manufacture of standard- and narrow-gauge railway rolling stock for public transport 382.1 Building of locomotives of train carriages, tramcars and other railway vehicles 382.2 Repair of railway rolling stock (4) 383 Manufacture of motor vehicles and spare parts thereof 383.1 Manufacture and assembly of motor vehicles (including road tractors) and of engines 383.2 Manufacture of coach work, trailers and skips 383.3 Manufacture of equipment, accessories and spare parts for motor vehicles 384 Repair of motor vehicles, motorcycles or cycles 384.1 Servicing of engines; repair and painting of motor vehicles and motorcycles 384.2 Repair of bicycles and power-assisted cycles 385 Manufacture of cycles, motorcycles and parts thereof 385.1 Manufacture of motorcycles, cycles and power-assisted cycles 385.2 Manufacture of accessories and spare parts for motorcycles and cycles 386 Manufacture and repair of aircraft 386.1 Construction of aeroplanes (including engines) 386.2 Repair of aeroplanes 389 Manufacture of transport equipment not elsewhere classified 389.1 Manufacture of baby carriages 389.2 Manufacture of animal-drawn vehicles 389.3 Manufacture of other transport equipment 39 Miscellaneous manufacturing industries 391 Manufacture of precision instruments and measuring and controlling instruments 391.1 Manufacture of meters for gas, water and other liquids (including petrol pump meters) 391.2 Manufacture of measuring, controlling and regulating instruments 391.3 Manufacture of navigational, hydrological and meteorological instruments 391.4 Manufacture of drawing and mathematical instruments 391.5 Manufacture of precision dimensional measuring instruments 391.6 Manufacture of precision weighing machinery, laboratory apparatus and teaching equipment 391.9 Manufacture of other precision instruments 392 Manufacture of medico-surgical instruments, and equipment and orthopaedic appliances (except orthopaedic footwear) 392.1 Manufacture of physician's diagnostic apparatus 392.2 Manufacture of medico-surgical articles 392.3 Manufacture of dental instruments and appliances 392.4 Manufacture of prosthetic and orthopaedic appliances 393 Manufacture of photographic and optical equipment 393.1 Manufacture of lenses and frames for eye glasses, glasses and equipment for opticians 393.2 Manufacture of precision optical equipment 393.3 Manufacture of photographic and cinematographic equipment 394 Manufacture and repair of watches and clocks 394.1 Manufacture of watches, clocks and spare parts thereof 394.2 Repair of watches and clocks 395 Jewellery and precious metal manufacturing 395.1 Jewellery 395.2 Diamond cutting 395.3 Lapidary work 395.4 Manufacture of costume jewellery 395.5 Striking of coins and medals 396 Manufacture and repair of musical instruments 396.1 Manufacture and repair of keyboard instruments (organs, harpsichords, pianos); piano tuning 396.2 Manufacture and repair of other musical instruments Accordions; wind instruments; percussion instruments; stringed instruments 397 Manufacture of games, toys and sporting and athletic goods 399 Other manufacturing industries 399.1 Manufacture of fountain pens and ball-point pens 399.2 Manufacturing industries not elsewhere specified Art industries; manufacture of articles of ivory, meerschaum, bone, horn, etc.; manufacture of fancy goods and smokers' requisites; stuffed animal manufacturing (taxidermy); other manufacturing industries 4. BUILDING AND CIVIL ENGINEERING 40 Construction 400 Construction (non-specialised); demolition Undertakings whose principal activity varies or is insufficiently distinguishable to be attributed to one or other type of construction 400.1 Non-specialised construction The manufacture and assembly, or the assembly only, of metal structures is classified under Group 353 400.2 Demolition 401 Construction of buildings' (dwellings or other) 401.1 General building work 401.2 Roofing 401.3 Construction of chimneys and furnaces 401.4 Weatherproofing 401.5 Re-dressing and maintenance of facades 401.6 Scaffolding 401.7 Other building activities (including structural work) 402 Civil engineering; building of roads, bridges, railways, etc. 402.1 General civil engineering 402.2 Earth-moving work above ground 402.3 Building of engineering structures on land (above or below ground) 402.4 Building of inland waterway and maritime engineering structures 402.5 Highway construction (including airport and runway construction) 402.6 Specialist activities in other fields of civil engineering (including installation of road-signs and signals and seamarks, installation of mains and pipelines for gas, water and oil, and installation of electric power transmission and telecommunication lines) 403 Installation work 403.1 General installation 403.2 Services (gas, water and sanitary equipment installation) 403.3 Heating and ventilation installation (installation of central-heating, air-conditioning and ventilation plant) 403.4 Heat, sound and vibration insulation 403.5 Installation of electricity 403.6 Installation of aerials, lightning conductors, telephones, etc. 404 Decorating and finishing 404.1 General decorating and finishing 404.2 Plastering 404.3 Woodwork, with particular reference to installation of wooden fittings (including laying of wooden floors) 404.4 Painting and. glazing, wallpapering 404.5 Application of facings and coverings for floors and walls (fixing of tiles, other floor coverings and adhesive finishings) 404.6 Miscellaneous finishing work (including installation of stoves and fireplaces, etc.) 5. ELECTRICITY, GAS AND WATER 50 500 Combined generation and distribution of various types of power and water 51 Electricity, gas and steam 511 Generation and distribution of electricity Subgroups 511.1 to 511.3 cover the distribution of electric power when combined with generation 511.1 Generation of thermal electricity for the grid 511.2 Generation of hydraulic electricity 511.3 Generation of nuclear electricity 511.4 Distribution of electric power 511.5 Independent generation of electricity by individual power stations in the mining industry 511.6 Independent generation of electricity by individual power stations in the iron and steel industry 511.7 Independent generation of electricity by individual power stations in the chemical industry 511.8 Independent generation of electricity by individual power stations for one or more other branches of industry 512 Manufacture and distribution of gas Subgroup 512.1 covers the distribution of gas when combined with production 512.1 Gas works 512.2 Distribution of gaseous fuels 513 Production and distribution of steam and compressed air; heat production plants 52 520 Water supply (1) The manufacture of panels agglomerated with mineral binders is classified under Group 335. (2) The insulating tubes (mainly in non-ferrous metals and lined with proofed material) are classified under electrical construction. (3) For France and Belgium in particular. (4) Not carried out by railway companies.